DETAILED ACTION
	1.	This action is in response to the application’s remarks filed on 1/5/22.

Election/Restrictions
2.	Applicant's election with traverse of Species I (claims 1, 2, 4, 8-10, 12, and 16-17) in the reply filed on 1/5/22 is acknowledged.  The traversal is on the ground(s) that “as shown in Figures 3 and 5 and described in paragraph [0074] of the specification, the overvoltage absorption circuit shown in Figure 5 further includes a first resistor R1 and a second resistor R2 in addition to the overvoltage absorption circuit shown in Figure 3. Therefore, the embodiment of Figure 5 is based on the embodiment of Figure 3. Similarly, the embodiment of Figure 6 is based on the embodiment of Figure 4. As such, the Species I and III are not independent of or distinct from each other, and the Species II and IV are not independent of or distinct from each other either. In fact, Species III is dependent on species I, and Species IV is dependent on species II. This is found persuasive. Therefore, the previous election/restriction has been withdrawn. However, further upon review a new election/restriction requirement is apply as below. 

3.	This application contains claims directed to the following patentably distinct species of the claimed invention:
Species I:	Figures 3 and 5
Species II:	Figures 4 and 6
Species III:	Figure 7
Species IV:	Figure 8

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the ad due to their recognized divergent subject matter
-the inventions require a different field of search (e.g., searching different classes/subclasses or electronic- resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/
Primary Examiner, Art Unit 2838